Mr. Chief Justice Waite
delivered the opinion of the court.
This decree is reversed as to the appellant Ulman, but in all other respects affirmed. The cause is remanded with instructions to dismiss the bill as to Ulman, and to enforce the deed of trust under which the appellee claims only against that part of the premises therein described which.was not conveyed to him. The costs of this court are to be paid, one-half by the appellants Jaeger, and one-half by the appellee. No further opinion will be delivered.